Citation Nr: 0416147	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for shell fragment wound scars left side of the face 
and left jaw. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), which granted service-connection for a 
left jaw shrapnel wound scar and assigned a 10 percent 
rating. The veteran has expressed disagreement with the 10 
percent disability evaluation assigned.

This case was previously before the Board and in February 
2004 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  The evidence shows that the shell 
fragment wound scars involve the left side of the face and 
left jaw.  Thus the issue is as set forth on the title page 
of this decision.


FINDING OF FACT

1.  The entrance wound scar, left side of the face, is 
asymptomatic.

2.  The exit wound scar, left jaw, measures .25 inches in 
width and is elevated and is otherwise asymptomatic.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
shell fragment wound scars left side of the face and left jaw 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31 and Part 4, Diagnostic Codes 7800 (effective 
August 30, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a February 2003 statement 
of the case and a supplemental statement of the case dated in 
March 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in letters dated in January 2002 and February 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  

There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  No additional 
evidence appears forthcoming.  Therefore, under the 
circumstances, the Board finds VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).



Factual Background.

The veteran's service medical records appear to be incomplete 
and contain no record of the initial evaluation and treatment 
rendered to the veteran in connection with his SFW injury.  A 
narrative clinical record of hospitalization beginning in 
June 1969 notes that the veteran sustained a shrapnel wound 
to the left cheek in May 1969 and had since that injury 
suffered indurated swelling over the tail of the left parotid 
gland.   While hospitalized the veteran's swelling 
progressively decreased and he was returned to full duty in 
early July 1969.

On his initial post service VA examination in July 2002, the 
veteran complained of dry mouth as well as popping of the jaw 
on the left side especially on chewing.  It was noted that 
the veteran received a shrapnel injury to the left cheek and 
jaw that apparently entered the top of the cheek and exited 
under the jaw, also damaging his salivary gland, which he 
related had to be removed because of the trauma.   On 
physical examination it was noted that the veteran's face 
looks slightly asymmetrical because of the long depression 
due to loss of tissue between the scars and the left side of 
the cheek.  Opening and closing of the jaw was normal with 
the temporomandibular joint (TMJ) on either side opening and 
closing normally.  There was a clicking sound on the left 
TMJ.  An x-ray of the TMJ revealed the mandibular condyle to 
be located within the mandibular fossa bilaterally.  

On examination of the veteran's scar it was noted that the 
veteran had two distinct scars, one on the upper part of the 
cheek on the left side, measuring 3/4ths of an inch long and 
slightly depressed.  It was flat, nontender, and the same 
color as the surrounding skin.  There was no redness and no 
inflammation.  The exit wound scar was noted to be irregular 
with a cicatrix and drawing of the surrounding skin present.  
It was slightly elevated, not adherent to the deeper tissues, 
and nontender.  It measured 1 inch in its greatest length.  
The examiner observed that underneath the scars there was a 
longitudinal depression representing a loss of tissue along 
the path of the shrapnel.

On his most recent VA examination in February 2004, the 
veteran reported that he suffered a shrapnel wound to the 
face in May 1969 and was initially treated at a facility in 
Chu Lai Vietnam and then was sent to Cam Ranh Bay for further 
medical attention.  He said he thought he was in the hospital 
a total of 53 days partially due to recurrent swelling of the 
parotid gland on the left.  

The examiner observed that the veteran described the parotid 
gland duct or Stensen's duct cannulated and having x-ray dye 
injected into the left parotid gland area on more than one 
occasion before the recurrent swelling of the parotid gland 
ceased to happen.  The veteran complained of TMJ popping with 
chewing and of dry mouth.  It was noted that he had no 
current symptoms with the scar formations and no current 
symptoms with the parotid gland, other than complaints of dry 
mouth.  

On physical examination the skin, the entrance wound was 
observed to be 2 inches in total length and difficult to 
perceive.  The exit wound was 1 inch in length and .25 inches 
in width and somewhat stellate in appearance as well as 
slightly hyperpigmented and irregular.  The scars were 
stable.  The entrance wound was not palpable.  The exit wound 
was slightly elevated.  There was no pain at examination of 
both scar and no adherence to the underlying tissue. There 
was no tenderness of the scars with palpation.  There was a 
minimal loss of soft tissue.  Both scars were characterized 
as superficial by the examiner as was the loss of underlying 
soft tissue.  There was no edema, inflammation, or keloid 
formation.  There was no gross distortion of the veteran's 
features and no asymmetry of any set of paired features.  
There was no induration or inflexibility of the skin in the 
scar areas or over the area of the path of the projectile.  
There was no limitation of motion by the scar in opening or 
closing of the veteran's mouth.  There was no induration of 
the surrounding skin and the examiner stated that he felt 
disfigurement to be rather minimal.  

The examiner observed that the duct of Stensen appeared 
normal and that there was no ulceration of the skin to 
include inside the veteran's mouth.  There was no limitation 
in function of the jaw and no apparent loss of function or 
change in function of the remaining parotid tissue.  It was 
noted that he did have jaw pain on the left side TMJ, which 
the veteran said was rather minimal and noticeable only with 
chewing hard substances.  

The total surface area of the entrance scar was noted to be 
very minimal as it is linear, although 2 inches long.  The 
total square inches of this scar was approximately 1/8 of a 
square inch.  The exit wound scar was reported to be one inch 
by 0.25 inches and approximately 1/4 square inch.  The path of 
the projectile showing subcutaneous loss of tissue was 
approximately 0.5inches by 2 inches in total dimensions, 
which the examiner stated would be one square inch total in 
the depressed area.  Color photographs of the veteran's left 
cheek scar area were obtained and associated with his claims 
file.  SFW to the left facial area with minimal loss of 
subcutaneous tissue along the path of the projectile from the 
entrance wound to the exit wound was diagnosed.  

With respect to the function of the remaining left parotid 
gland and the veteran's complaint of dry mouth, the examiner 
stated that, in essence, that it did not appear that this was 
significant and unless the left parotid proved nonfunctional 
he could not relate a mild dry mouth to his injury.  He added 
with respect to the left TMJ that the shrapnel wound did not 
cause in his opinion any damage to the veteran's jaw or 
teeth.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where, as here, the questions for 
consideration involve the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West,  12 Vet. App. 119 (1999).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's residuals of a SFW of the neck are currently 
rated as zero percent pursuant to the diagnostic criteria set 
forth at 38 C.F.R. § 4.118, pertaining to scars.  

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  A 10 percent rating is the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118 (2003).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck. Under the 
former Diagnostic Code 7800, disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

Under the revised Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14. The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The recent VA examinations do not demonstrate that the 
veteran's scars are tender, painful, poorly nourished, 
unstable or involves repeated ulcerations.  Hence, a 
compensable rating is not warranted under either the old or 
new criteria at Diagnostic Code 7803 or 7804.  In a similar 
manner, as the record clearly shows that the veterans has 
consistently demonstrated a normal function of the jaw.  
Although the veteran reported popping on chewing which 
resulted in mild pain, the VA examiner in February 2004 
indicated that the shell fragment did not result in any 
damage to the jaw or teeth.  A compensable rating under both 
the former and revised Diagnostic Code 7805 is not warranted.  
The examiner further described the disfigurement to be rather 
minimal.  Thus a rating in excess of 10 percent under the old 
Diagnostic Code 7800 is not warranted.

The February 2004 VA examination showed no gross distortion 
of his features, no asymmetry, no induration, inflexibility, 
edema, inflammation, kelkoid formation of the skin, or 
adherence to the underlying tissue.  The exit wound scar, 
however, was slightly elevated at the exit wound, and was 
measured, at this point, as being 1/4 inch in width.  As 
such, the veteran has exhibited two of the characteristics of 
disfigurement, but no more, under the new criteria at 
Diagnostic Code 7800.  Accordingly an increased evaluation of 
30 percent is thus warranted.  

This increased rating is based on the revised rating 
criteria, which became effective on August 30, 2002.  Thus 
the effective date of the30 percent rating is likewise August 
30, 2002.  Fenderson v. West, 12 Vet App 119 (1999).

Greater impairment under diagnostic code 7800, such as to 
warrant a higher evaluation, as indicated above is not 
demonstrated.  Additionally, the evidence shows that the 
entry wound scar is asymptomatic and the examiner indicated 
that the shell fragment did not result in any damage to the 
jaw or teeth.  

Also, the examiner indicated that there was no significant 
pathology relative to the injury of the left parotid gland.  
Accordingly, the criteria for a rating in excess of 30 
percent are not met.  The evidence is not equipoise as to 
warrant application of the benefit of the doubt doctrine.  


ORDER

A higher initial evaluation of 30 percent for shell fragment 
wound scars left side of the face and left jaw is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



